Citation Nr: 1745880	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-22 807A	)	DATE
	)
	)


THE ISSUE

Whether the Board committed clear and unmistakable error (CUE) in an April 2015 decision denying a request to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified.  

(The issues of entitlement to service connection for hypertension and entitlement to a TDIU will be the subject of a separate decision under a different docket number).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  He also had an unverified period of service in the U.S. Army Reserve between July 1967 and April 1971.   

This matter comes before the Board from a July 2015 motion by the Veteran alleging the Board's decision was erroneous.  


FINDINGS OF FACT

1.  In a decision issued on April 20, 2015, the Board, in pertinent part, denied a request to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified.

2.  The record does not establish that any of the correct facts, as they were known at the time, were not before the Board on April 20, 2015, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of any of the claims would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 2015 decision of the Board that denied a request to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2016).


		
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (a); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R.  § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e).

In his July 2015 motion, the Veteran asserts CUE in the denial of reopening his service connection claim for bilateral hearing loss, denying service connection for tinnitus, and denying an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified.  

To the Veteran's argument that the Board committed clear and unmistakable error in the denial of reopening his service connection claim for bilateral hearing loss, generally, he asserts the VA was in possession of an October 2014 private audiological record that contained a "nexus opinion," but such record was not provided to the Board for new and material evidence consideration.  Additionally, his military occupational specialty was combat medic and when he was in the field and not "patching up wounded soldiers" he was an infantryman.  Historically, the Veteran filed a claim for service connection for bilateral hearing loss, which was denied in a December 1997 rating decision on the basis that it existed prior to service and there was no evidence to demonstrate that the claimed condition was aggravated or permanently worsened as a result of service.  Evidence before the RO in December 1997 included service treatment records, which showed the Veteran had bilateral hearing loss for VA standards at the time of his entrance into service, and post-service VA treatment records.  

VA law applicable at the time of the April 2015 Board decision required the submission of new and material evidence to reopen a claim following a final decision denying the claim.  38 U.S.C. A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).  New evidence was defined as existing evidence not previously submitted to agency decision makers.  Material evidence was defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence could be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and had to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The April 2015 Board decision found the record did not contain new and material evidence to reopen the claim.  In making this determination, the April 2015 Board decision reviewed service treatment records and noted that private and VA treatment records had been added to the record since the December 1997 denial of service connection, which documented continued treatment for decreased hearing acuity, an April 2008 opinion that the Veteran's current hearing loss was at least partially related to noise exposure from service, a negative VA examination opinion, and the Veteran's assertions that bilateral hearing loss was sustained when he was exposed to acoustic trauma during service.  Although such evidence was considered new, it was not material because it could not reasonably substantiate the claim.  While private and VA records documented continued treatment for decreased hearing acuity, such material was devoid of evidence that the Veteran's pre-existing hearing loss was aggravated or permanently worsened as a result of service.  The decision further notes that the private nexus opinion was not material because the VA was already aware that the Veteran had bilateral hearing loss documented in service and the Veteran's assertions were not material because he did not assert that his hearing loss was aggravated or permanently worsened in service. 

The Board notes the October 2014 private audiological record noted the Veteran had bilateral hearing loss and, based on his reported history of excessive noise exposure during service, found the etiology of his auditory dysfunction (bilateral noise-induced hearing loss with tinnitus) was at least as likely as not due to his military service.  To the extent the October 2014 private audiological record was not specifically mentioned in April 2015 Board decision and this was an error, it cannot be said that the outcome would have been manifestly different but for this error.  In other words, this 2014 record could not support the Veteran's new and material evidence claim.  Indeed, while new evidence, the report did not discuss whether the Veteran's pre-existing hearing loss was aggravated or permanently worsened as a result of service.  Moreover, the opinion was not based on an accurate factual premise, as it did not account for the fact the Veteran's hearing loss pre-existed his military service - the whole focus of the prior denials.  Therefore, it cannot be said that the Board committed clear and unmistakable error by not specifically discussing the October 2014 private opinion because it would not have manifestly changed the outcome.  

To the Veteran's assertions that the Board did not adequately recognize his military occupational specialty was combat medic and when he was in the field and not "patching up wounded soldiers" he was an infantryman, the Board finds he did not clearly and specifically allege why the result would have been different but for the alleged error.  Again, regardless of his military occupational specialty, the claim had been denied based on lack of evidence showing the pre-existing condition had been aggravated by service.

To the Veteran's argument that the Board committed clear and unmistakable error in denying service connection for tinnitus and an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified, the Board finds these contentions without merit.  Generally, he disagrees with the denial of service connection for tinnitus and states the effective date of his grant of service connection for his psychiatric disorder should be his original date of claim in 1997 because he was a combat medic in Vietnam and VA possessed a verifiable stressor.  The Board notes that the Veteran's statements are not adequate to support a motion for CUE.  Indeed, the Veteran's arguments amounts to no more than disagreement with the way that the relevant facts were weighed, which does not constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403 (d)(3).  The April 2015 Board decision accurately recited the correct facts as they were known at the time, and correctly applied the statutory and regulatory provisions in effect at that time.  

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE in the April 2015 Board decision.  Moreover, the April 2015 Board decision was adequately supported by the evidence then of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated clear and unmistakable error in the Board's April 2015 decision denying a request to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified, the motion for revision on the basis of CUE must be denied.


ORDER

The motion for revision on the basis of clear and unmistakable error of the April 2015 Board decision that denied a request to reopen a claim of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for an anxiety disorder, not otherwise specified, is denied.


                       ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



